DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/12/2020. As directed by the amendment - claims 5, 11, 14, and 15 are amended. Applicant’s amendments to the Claims have overcome the 112(b) rejections previously set forth in the non-final office actin mailed 06/12/2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.
Applicant alleges that Gallina teaches away from Roberts because Gallina teaches a connection method that is not constrained by any connection orientation while Roberts discloses a specific handle orientation.
However, the modification is merely providing a connection between the extender and the cover so that the two elements move together. Roberts does not teach away from this, because Roberts does not explicitly state that having a gasket would be detrimental and the addition of the gasket would not destroy the invention of Roberts. The handle of Roberts would still be limited to a specific orientation. 
Applicant alleges that the modification of Roberts with Gallina would be adding additional components that the prior art already has a functional component for which would amount to extra work and greater expense.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. Patent No. 5,482,251) in view of Gallina et al. (U.S. 2006/0151180).
Regarding claim 1, Roberts discloses a system for valve stem extension (106) comprising:  an extender 112 (Col. 4, line 61 - Col. 6, line 5); a cover (114) that covers an outer surface of the extender (112) and is coupled to the extender (112) to move with the extender 112 (Col. 6, lines 6-32); a washer (80) with a tab 86; a handle (150) that is placed on an upper surface of the extender 112 (Col. 6, lines 39-41); a securing apparatus (172) that secures the extender (112) and handle (150) to a valve body 12, 66, 
Roberts fails to disclose a compression gasket that is affixed to an outer circumference of the extender and inner circumference of the cover, such that the compression gasket is radially in between and in contact on opposing inner and outer sides of the compression gasket with the extender and the cover.
Gallina teaches a tap handle wherein a compression gasket (40) that is affixed to an outer circumference of an extender (30) and inner circumference (13) of a cover (11), such that the compression gasket (40) is radially in between and in contact on opposing inner and outer sides of the compression gasket (40) with the extender (30) and the cover 11 (see paragraphs 0024 and 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roberts to provide a compression gasket that is affixed to an outer circumference of the extender and inner circumference of the cover, such that the compression gasket is radially in between and in contact on opposing inner and outer sides of the compression gasket with the extender and the cover. Doing so would further bind the extender and cover together (see paragraph 0014), as recognized by Gallina.
Regarding claim 2, Roberts as modified teaches the invention as essentially claimed and further teaches wherein the extender (112) further comprises a first opening (122) that accepts the valve stem 40 (Col. 5, line 61 - Col. 6, line 5).
Regarding claim 7, Roberts as modified teaches the invention as essentially claimed and further teaches wherein the securing apparatus (172) is a bolt, a nut, a washer, or a coupling (Col. 6, lines 62-65).
Regarding claim 8, Roberts as modified teaches the invention as essentially claimed and further teaches wherein the handle (150) further comprises an opening 168 (Col. 6, lines 59-61).

Roberts fails to disclose coupling a compression gasket to an outer circumference of the extender and inner circumference of the cover, such that the compression gasket is radially in between and in contact on opposing inner and outer sides of the compression gasket with the extender and the cover; wherein the compression gasket is placed over and around the extender, such that the compression gasket is in between the extender and the cover.
Gallina teaches a tap handle comprising coupling a compression gasket (40) to an outer circumference of an extender (30) and inner circumference of a cover (11), such that the compression gasket (40) is radially in between and in contact on opposing inner and outer sides of the compression gasket (40) with the extender (30) and the cover 11 (see paragraphs 0024 and 0028); wherein the compression gasket (40) is placed over and around the extender (30), such that the compression gasket (40) is in between the extender (40) and the cover 11 (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roberts to provide coupling a compression gasket to an outer circumference of the extender and inner circumference of the cover, such that the compression gasket is radially in between and in contact on opposing inner and outer sides of the compression gasket with 
Regarding claim 13 Roberts as modified teaches the invention as essentially claimed and further teaches fastening the extender (112) to the valve stem (40) with a fastener 46, 122 (Col. 5, line 62 - Col. 6, line 5).
Regarding claim 14 Roberts as modified teaches the invention as essentially claimed and further teaches wherein the tab (86) of the washer (80) contacts an upper surface of the valve.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Gallina, in further view of Veiga (U.S. Patent No. 6,257,551).
Regarding claim 3, Roberts teaches the invention as essentially claimed, but fails to teach wherein the system further comprises a fastener; wherein the extender further comprises a second opening that matably interacts with the fastener such that the fastener secures the extender to the valve stem.
Veiga teaches a rotary valve wherein the system further comprises a fastener 42 (Col. 3, lines 13-19); wherein an extender (38) further comprises a second opening (56) that matably interacts with the fastener (42) such that the fastener (42) secures the extender (38) to a valve stem 18 (Col. 3, lines 46-54).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Roberts to provide wherein the system further comprises a fastener; wherein the extender further comprises a second opening that matably interacts with the fastener such that the fastener secures the extender to the valve stem. Doing so would resist rotation of the extension member relative to the stem (Col. 3, lines 46-54), as recognized by Veiga.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Gallina, in further view of Massey (U.S. Patent No. 4,193,579).
Regarding claim 9, Roberts teaches the invention as essentially claimed, but fails to teach wherein the extender is comprised of metal.
Massey teaches a ball valve wherein an extender (11) is metal (Col. 2, lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roberts to provide wherein the extender is comprised of metal, as taught by Massey. Doing so would provide strength.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Gallina, in further view of Teague, Jr. (U.S. 2010/0294968).
Regarding claim 10, Roberts teaches the invention as essentially claimed, but fails to teach wherein the cover is comprised of nylon.
Teague, Jr. teaches a ball valve with an extended handle wherein a cover (90) is comprised of nylon (see paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roberts to provide wherein the cover is comprised of nylon, as taught by Teague, Jr. Doing so would provide a strong cover that is heat resistant.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753